DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21st, 2022 has been entered.
Response to Arguments
Applicant's arguments filed June 21st, 2022 have been fully considered but they are not persuasive. 
Applicant has amended the claims such that “a solid oxide fuel cell assembly incorporating a centrifugal blower air intake apparatus upstream of the solid oxide fuel cell assembly, the centrifugal blower air intake apparatus comprising:…” However, while the claim has been amended in an attempt at overcoming the previous art of record because the blower is downstream of the fuel cell assembly, the claims as amended fail to incorporate the solid oxide fuel cell assembly into the body of the claim. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this instance, no structural differences have been claimed, and as such the blower, check valve, and filter assembly as presented is perfectly capable of being placed upstream of a solid oxide fuel cell assembly. Indeed, the dependent claims are all directed to the centrifugal blower air intake apparatus, furthering the argument that the claim limitations are directed to the blower air intake apparatus rather than the placement thereof with respect to a solid oxide fuel cell assembly.
In addition to the previous rejections being maintained, the Examiner has provided additional art showing that filter/valve assemblies are known to be utilized in combination at the inlet of a fan used for a fuel cell assembly.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-5, 8-11, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 7, and 13 are presumably directed to “a solid oxide fuel cell assembly” but all of the dependent claims are then directed to a “centrifugal blower air intake apparatus”, “a centrifugal blower system”, and “an air intake assembly”. It’s therefore unclear what structure is explicitly required by the claims.

Claims 2-5, 8-11, and 14-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 1, 7, and 13 are presumably directed to “a solid oxide fuel cell assembly” but all of the dependent claims are then directed to a “centrifugal blower air intake apparatus”, “a centrifugal blower system”, and “an air intake assembly”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Ludwiszewski (US 20140193734).
Regarding claims 1 and 13, Ludwiszewski discloses a centrifugal blower air intake apparatus, comprising: a blower unit (30), comprising: a blower casing having an axial inlet (32) and a radial outlet (34); an impeller (implicit within the blower unit/casing) disposed within the casing for drawing a gaseous medium at a first pressure into the axial inlet and expelling gaseous medium at a second higher pressure through the radial outlet; and a motor (implicit in driving the blower/impeller) for driving the impeller; and an air intake assembly, comprising: an air intake assembly casing (flow path 22) having an air inlet and an air outlet, the air outlet connected to the axial inlet of the blower casing of the blower unit (Figure 1C); and a check valve (33) mounted within the casing positioned to permit air flow from the air inlet through to the air outlet and prevent air flow from the air outlet through to the air inlet (Paragraph 42). The blower is utilized in conjunction with a solid oxide fuel cell assembly (10; Paragraph 39), but the fuel cell assembly itself in this instance is a non-limiting feature. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
Regarding claims 5 and 17, Ludwiszewski discloses the centrifugal blower air intake apparatus according to claims 1 and 13 above. Ludwiszewski further discloses the air intake assembly casing and the blower casing are at least one of monolithically formed or separable from each other (must be one or the other; limitations claimed broad enough that Ludwiszewski implicitly discloses the embodiment in assembled form; Paragraph 42).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 11, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DeWald (US 20150194683) in view of Shanghai Chongsu Energy Tech (CN106784923A), hereinafter referenced as ‘923 and Reiser (US 6497971).
Regarding claims 1 and 13;
DeWald discloses a solid oxide fuel cell assembly incorporating a centrifugal blower air intake apparatus upstream of the solid oxide fuel cell assembly, the centrifugal blower air intake apparatus comprising: a blower unit (Figure 14 shows fuel cell assembly) comprising a blower casing (14) having an axial inlet (15) and a radial outlet (16); an impeller (17) disposed within the casing for drawing a gaseous medium at a first pressure into the axial inlet and expelling gaseous medium at a second higher pressure through the radial outlet, a motor (18) for driving the impeller.
DeWald fails to teach an air intake assembly casing having an air inlet and an air outlet connected to the axial inlet of the blower casing of the blower unit, and a check valve mounted within the casing positioned to permit air flow from the air inlet through to the air outlet to prevent air flow from the air outlet through to the air inlet.
 ‘923 teaches a fuel cell assembly in combination with a compressor that blows air and is positioned upstream of the fuel cell assembly. The air inlet of the air compressor (1) is provided with a one-way check valve (4). The one-way check valve has the function of preventing the backflow of the air side caused by the short time negative pressure in the large load condition, reducing the risk of the arrester of the fuel cell stack and to prevent the entry of external impurities. In the present embodiment, the one-way check valve  is connected to the air inlet of the air compressor by bolts, and the structure is simple and reliable. Reiser teaches a fuel cell stack in combination with a plurality of blowers. The air intake assembly is provided with a casing, a filtering assembly, and a valve assembly (Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blower unit assembly of DeWald by providing a check valve upstream of the blower assembly as taught by ‘923 with the valve assembly provided in an air intake assembly casing as taught by Reiser for the purposes of reducing the risk of the arrester of the fuel cell stack and to prevent the entry of external impurities.
	Regarding claims 3 and 15;
DeWald in view of ‘923 and Reiser teaches the centrifugal blower air intake apparatus according to claims 1 and 13 above.
DeWald as modified fails to teach at least one air filtration unit positioned at the air inlet.
‘923 teaches the utilization of an air filtration unit (5) positioned at the air inlet. Reiser similarly teaches that the filter is positioned at the air inlet of the air intake assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifugal blower air intake apparatus of DeWald such that an air filtration unit is positioned at the air inlet as taught by ‘923 and Reiser for the purposes of filtering impurities prior to entering the blower.
	Regarding claims 5 and 17, DeWald in view of ‘923 and Reiser teaches the centrifugal blower air intake apparatus according to claims 1 and 13 above. DeWald as modified by ‘923 and Reiser teaches the air intake assembly and blower casing are formed as separable from each other (‘923 teaches bolting the check valve to the inlet of the compressor; Reiser teaches the filter/valve assembly as separate in Figures 2 and 4).
	Regarding claim 7;
DeWald discloses A solid oxide fuel cell assembly (Figures 14) incorporating a centrifugal blower system upstream of the solid oxide fuel cell assembly, the centrifugal blower system comprising: a series of blower units (Figure 1A as an example for numbering), each blower unit in the series comprising a blower unit casing (14, 19) having an axial inlet (15, 22) and a radial outlet (16, 23), an impeller (17, 20) disposed within the blower unit casing for drawing a gaseous medium at a first pressure into the axial inlet and expelling gaseous medium at a second higher pressure through the radial outlet, and a motor (18, 21) for driving the impeller; a duct (13) connecting the radial outlet of at least one blower unit in the series of blower units with the axial inlet of at least one other blower unit in the series of blower units.
DeWald fails to teach the centrifugal blower system further comprises an air intake assembly, comprising an air intake assembly casing having an air inlet and an air outlet, the air outlet connected to the axial inlet of the blower unit casing of a first blower unit of the series of blower units, and a check valve mounted within the air intake assembly casing positioned to permit air flow from the air inlet through to the air outlet and prevent air flow from the air outlet through to the air inlet.
‘923 teaches a fuel cell assembly in combination with a compressor that blows air and is positioned upstream of the fuel cell assembly. The air inlet of the air compressor (1) is provided with a one-way check valve (4). The one-way check valve has the function of preventing the backflow of the air side caused by the short time negative pressure in the large load condition, reducing the risk of the arrester of the fuel cell stack and to prevent the entry of external impurities. In the present embodiment, the one-way check valve  is connected to the air inlet of the air compressor by bolts, and the structure is simple and reliable. Reiser teaches a fuel cell stack in combination with a plurality of blowers. The air intake assembly is provided with a casing, a filtering assembly, and a valve assembly (Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blower unit assembly of DeWald by providing a check valve upstream of the blower assembly as taught by ‘923 with the valve assembly provided in an air intake assembly casing as taught by Reiser for the purposes of reducing the risk of the arrester of the fuel cell stack and to prevent the entry of external impurities.
	Regarding claim 9;
DeWald in view of ‘923 and Reiser teaches the centrifugal blower air intake apparatus according to claim 7 above.
DeWald as modified fails to teach at least one air filtration unit positioned at the air inlet.
‘923 teaches the utilization of an air filtration unit (5) positioned at the air inlet. Reiser similarly teaches that the filter is positioned at the air inlet of the air intake assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifugal blower air intake apparatus of DeWald such that an air filtration unit is positioned at the air inlet as taught by ‘923 and Reiser for the purposes of filtering impurities prior to entering the blower.
Regarding claim 5, DeWald in view of ‘923 and Reiser teaches the centrifugal blower air intake apparatus according to claim 7 above. DeWald as modified by ‘923 and Reiser teaches the air intake assembly and blower casing are formed as separable from each other (‘923 teaches bolting the check valve to the inlet of the compressor; Reiser teaches the filter/valve assembly as separate in Figures 2 and 4).
Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DeWald (US 20150194683) in view of Shanghai Chongsu Energy Tech (CN106784923A), hereinafter referenced as ‘923 and Reiser (US 6497971), and further in view of Ostenk (US 6668849).
DeWald in view of ‘923 and Reiser teaches the solid oxide fuel cell assembly according to claims 1, 7, and 13 above.
DeWald as modified by ‘923 teaches that the valve is a check valve, but does not provide details thereof.
Ostenk teaches a centrifugal blower assembly with a check valve positioned and attached to the inlet of the air intake assembly casing (Figures 1D, 4B, 4C). The check valve is formed of a flapper (“Check valve 100 may be made of flexible material such as, for example, plastic membrane.”).
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date to modify the check valve of DeWald as provided by ‘923 such that the check valve comprises a flapper attached to the inlet of the air intake assembly casing as taught by Ostenk as none but the expected result of providing a check valve at the inlet of the air intake assembly casing is achieved, thereby allowing for fluid to enter and prevent it from leaving.
Claims 2 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ludwiszewski (US 20140193734) in view of Ostenk (US 6668849).
Ludwiszewski discloses the centrifugal blower air intake apparatus according to claims 1 and 13 above.
Ludwiszewski fails to teach the check valve comprises a flapper attached to the inlet of the air intake assembly casing.
Ostenk teaches a centrifugal blower assembly with a check valve positioned and attached to the inlet of the air intake assembly casing (Figures 1D, 4B, 4C). The check valve is formed of a flapper (“Check valve 100 may be made of flexible material such as, for example, plastic membrane.”).
Because Ludwiszewski discloses a centrifugal blower with a check valve at the inlet, and because Ostenk provides a check valve positioned and attached to the inlet of the air intake assembly casing, and also provides for a check valve formed of a flapper, it therefore would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to substitute the check valve of Ludwiszewski (which provides no detailed structure of the check valve, but is used in analogous structural environment) with the check valve of Ostenk (which provides flapper style check valve at the inlet of the centrifugal blower) as none but the expected result of providing a check valve at the inlet of the air intake assembly casing is achieved, thereby allowing for fluid to enter and prevent it from leaving (Figures 4B, 4C of Ostenk).
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwiszewski (US 20140193734) in view of Lyle (US 7883813).
Ludwiszewski discloses the air intake assembly for a centrifugal blower according to claims 1 and 13 above.
	Ludwiszewski fails to teach the air intake assembly further comprising at least one air filtration unit positioned at at least one of the air inlet and the air outlet.
	Lyle teaches a fuel cell system (Figure 1) that utilizes a centrifugal blower (7) and positions an air filter (15) at the air intake assembly. Multiple air intakes are provided, and the damper (11) can close/open inlets to direct air and prevent backflow. The air filter (15) is provided at the inlet or outlet of the air intake assembly (Figure 1; Col. 3, Line 55 to Col. 4, Line 29; different positionings of the filter are discussed).
	Because Ludwiszewski is directed to a centrifugal blower system for a fuel cell system, and because Lyle teaches a centrifugal blower system for a fuel cell system that utilizes an air filter at the air intake assembly, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air intake assembly of Ludwiszewski such that the air intake assembly further comprises at least one air filtration unit positioned at at least one of the air inlet and the air outlet as taught by Lyle for the purposes of filtering the air prior to entry of the centrifugal blower.
	Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DeWald (US 20150194683) in view of Shanghai Chongsu Energy Tech (CN106784923A), hereinafter referenced as ‘923 and Reiser (US 6497971), and further in view of Stenersen (US 20060292426).
	DeWald in view of ‘923 and Reiser teaches the solid oxide fuel cell assembly according to claims 3, 9, and 15 above.
	DeWald as modified by ‘923 and Reiser teaches an air filtration unit, but it’s not explicit if the air filtration unit includes at least one of a sulfur trap or a desiccant. 
Stenersen teaches an assembly for a fuel cell system (Figure 1), the assembly including an impeller (104) and an inlet assembly utilizing a filter unit (15) which are needed for trapping sulfur and/or other chemical contaminants (Paragraph 9, 185) and also utilizing a filter assembly (10) with desiccants (Paragraph 106 describes the silica gel utilized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of DeWald such that it includes an air filtration unit that includes at least one of a sulfur trap or a desiccant as taught by Stenersen for the purposes of removing contaminants from the fluid prior to entering the impeller system. 
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwiszewski (US 20140193734) in view of Lyle (US 7883813), and further in view of Stenersen (US 20060292426).
Ludwiszewski discloses the centrifugal blower air intake apparatus according to claims 1 and 13; alternatively, Ludwiszewski in view of Lyle according to claims 3 and 15 above teaches the centrifugal blower with an air filtration unit. Ludwiszewski by itself or modified by Lyle fails to explicitly teach the air filtration unit includes at least one of a sulfur trap or a desiccant. 
Stenersen teaches an assembly for a fuel cell system (Figure 1), the assembly including an impeller (104) and an inlet assembly utilizing a filter unit (15) which are needed for trapping sulfur and/or other chemical contaminants (Paragraph 9, 185) and also utilizing a filter assembly (10) with desiccants (Paragraph 106 describes the silica gel utilized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Ludwiszewski such that it includes an air filtration unit that includes at least one of a sulfur trap or a desiccant as taught by Stenersen for the purposes of removing contaminants from the fluid prior to entering the impeller system. 
Claims 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwiszewski (US 20140193734) in view of DeWald (US 20150194683).
Regarding claim 7;
Ludwiszewski discloses a centrifugal blower system, comprising: a blower unit (30), comprising: a blower casing having an axial inlet (32) and a radial outlet (34); an impeller (implicit within the blower unit/casing) disposed within the casing for drawing a gaseous medium at a first pressure into the axial inlet and expelling gaseous medium at a second higher pressure through the radial outlet; and a motor (implicit in driving the blower/impeller) for driving the impeller; and an air intake assembly, comprising: an air intake assembly casing (flow path 22) having an air inlet and an air outlet, the air outlet connected to the axial inlet of the blower casing of the blower unit (Figure 1C); and a check valve (33) mounted within the casing positioned to permit air flow from the air inlet through to the air outlet and prevent air flow from the air outlet through to the air inlet (Paragraph 42). The blower is utilized in conjunction with a solid oxide fuel cell assembly, but the fuel cell assembly itself in this instance is a non-limiting feature. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Ludwiszewski fails to teach a series of blower units, each blower unit connected in series with one another, and a duct connecting the radial outlet of at least one blower unit in series of blower units with the axial inlet of at least one other blower unit in the series of blower units.
DeWald teaches a fuel cell assembly with a series of blower units connected in series with one another. DeWald teaches the assembly as an example (Figure 8) with blower (81) connected at the outlet with a duct (82) that connects to the next blower (83) in series, and so on with the next blower (85). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ludwiszewski such that a series of blower units, each blower unit connected in series with one another, and a duct connecting the radial outlet of at least one blower unit in series of blower units with the axial inlet of at least one other blower unit in the series of blower units as taught by DeWald since the interconnected arrangement of multiple centrifugal blowers inherently posses smaller inertial forces than a single centrifugal blower of comparable gas flow capability, the centrifugal blower system can be provided with improved response time and control with greater accuracy over a broad range of gas pressure and gas flow requirements than that of single centrifugal blower unit.
	Regarding claims 11-12, Ludwiszewski in view of DeWald teaches the centrifugal blower air intake apparatus according to claim 7 above. Ludwiszewski further discloses the air intake assembly casing and the blower casing are at least one of monolithically formed or separable from each other (must be one or the other; limitations claimed broad enough that Ludwiszewski implicitly discloses the embodiment in assembled form; Paragraph 42), and a solid oxide fuel cell assembly (10; Paragraph 39).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ludwiszewski (US 20140193734) in view of DeWald (US 20150194683), and further in view of Ostenk (US 6668849).
Ludwiszewski in view of DeWald teaches the air intake assembly for a centrifugal blower system according to claim 7 above.
Ludwiszewski fails to teach the check valve comprises a flapper attached to the inlet of the air intake assembly casing.
Ostenk teaches a centrifugal blower assembly with a check valve positioned and attached to the inlet of the air intake assembly casing (Figures 1D, 4B, 4C). The check valve is formed of a flapper (“Check valve 100 may be made of flexible material such as, for example, plastic membrane.”).
Because Ludwiszewski discloses a centrifugal blower with a check valve at the inlet, and because Ostenk provides a check valve positioned and attached to the inlet of the air intake assembly casing, and also provides for a check valve formed of a flapper, it therefore would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to substitute the check valve of Ludwiszewski (which provides no detailed structure of the check valve, but is used in analogous structural environment) with the check valve of Ostenk (which provides flapper style check valve at the inlet of the centrifugal blower) as none but the expected result of providing a check valve at the inlet of the air intake assembly casing is achieved, thereby allowing for fluid to enter and prevent it from leaving (Figures 4B, 4C of Ostenk).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ludwiszewski (US 20140193734) in view of DeWald (US 20150194683), and further in view of Lyle (US 7883813).
Ludwiszewski in view of DeWald teaches the centrifugal blower air intake apparatus according to claim 7 above.
	Ludwiszewski fails to teach the air intake assembly further comprising at least one air filtration unit positioned at at least one of the air inlet and the air outlet.
	Lyle teaches a fuel cell system (Figure 1) that utilizes a centrifugal blower (7) and positions an air filter (15) at the air intake assembly. Multiple air intakes are provided, and the damper (11) can close/open inlets to direct air and prevent backflow. The air filter (15) is provided at the inlet or outlet of the air intake assembly (Figure 1; Col. 3, Line 55 to Col. 4, Line 29; different positionings of the filter are discussed).
	Because Ludwiszewski is directed to a centrifugal blower system for a fuel cell system, and because Lyle teaches a centrifugal blower system for a fuel cell system that utilizes an air filter at the air intake assembly, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air intake assembly of Ludwiszewski such that the air intake assembly further comprises at least one air filtration unit positioned at at least one of the air inlet and the air outlet as taught by Lyle for the purposes of filtering the air prior to entry of the centrifugal blower.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ludwiszewski (US 20140193734) in view of DeWald (US 20150194683), and further in view of Lyle (US 7883813) and Stenersen (US 20060292426).
Ludwiszewski in view of DeWald teaches the centrifugal blower air intake apparatus according to claim 7; alternatively, Ludwiszewski in view of DeWald and Lyle according to claim 9 above teaches the centrifugal blower with an air filtration unit. Ludwiszewski by itself or modified by Lyle fails to explicitly teach the air filtration unit includes at least one of a sulfur trap or a desiccant. 
Stenersen teaches an assembly for a fuel cell system (Figure 1), the assembly including an impeller (104) and an inlet assembly utilizing a filter unit (15) which are needed for trapping sulfur and/or other chemical contaminants (Paragraph 9, 185) and also utilizing a filter assembly (10) with desiccants (Paragraph 106 describes the silica gel utilized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Ludwiszewski such that it includes an air filtration unit that includes at least one of a sulfur trap or a desiccant as taught by Stenersen for the purposes of removing contaminants from the fluid prior to entering the impeller system. 


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745